Case: 1:18-cr-00074-MWM Doc #: 29 Filed: 09/11/20 Page: 1 of 12 PAGEID #: 296

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

UNITED STATES OF AMERICA, : Case No. 1:18-cr-74
Plaintiff, | Judge Matthew W. McFarland
.
JASON MIZE,
Defendant.

 

ORDER DENYING MOTION TO SUPPRESS

 

This case is before the Court on the Motion to Suppress (Doc. 18) filed by
Defendant Jason Mize. The United States filed a Response (Doc. 20), to which
Defendant filed a Reply (Doc. 22). The Court held a hearing, during which the parties
jointly requested to submit the matter on the briefs, thus making it ripe for review. For
the reasons stated below, Defendant’s Motion to Suppress (Doc. 18) is DENIED.

FACTS

Defendant Mize worked at the Hamilton County Justice Center (“HCJC”) as a
Deputy Sheriff in Intake. On August 20, 2016, deputies with the Hamilton County
Sheriff's Office (“HCSO”) arrested a 61-year old man (“M.M.”) and brought him to
HCJC for processing. As part of his processing, a nurse interviewed M.M. to prepare
medical paperwork, during which M.M. refused to sign a medical release form.

Defendant Mize approached M.M., pulled him to his feet, led him toward a holding
Case: 1:18-cr-00074-MWM Doc #: 29 Filed: 09/11/20 Page: 2 of 12 PAGEID #: 297

cell, and pushed him inside, causing M.M. to collide headfirst into a cement wall. M.M.
was eventually transported to a local hospital, where he received treatment for, among
other things, two lacerations in his head and a fracture of his femur.

Immediately after the incident, Mize told his supervisor that M.M.’s injuries were
caused when M.M. slipped and fell in his cell. The HCSO conducted an internal
investigation and, eventually, the FBI also opened an investigation. During these
investigations, FBI agents spoke with two HCSO deputies, who both stated they had
recently received Facebook “friend requests” from an account with the profile name
“Jason Mike” (hereinafter, “Facebook Account”). In addition, FBI Agents spoke with a
third HCSO deputy who participated in M.M.’s arrest. This deputy disclosed that
“Jason Mike” had sent him a Facebook message that read, in part: “So I got so much shit
for this old man you brought in all because I pushed this bastard as he resisted me, then
he falls as soon as I push him in G holding... Got my hearing tomorrow just wanted
you to know if you have anything to add please feel free to add this is so dumb.”

The FBI sought and obtained a search warrant from Magistrate Judge Bowman
for the Facebook Account (“Facebook Warrant”). The Facebook Warrant was prepared
and divided into two Attachments. Attachment A outlined the “Property to Be
Searched,” and ordered Facebook to search all “information associated with the
Facebook account located at: [the Jason Mike URL].” Attachment B outlined the
“Particular Things to be Seized,” and is further divided into two subsections.

Subsection I required Facebook to disclose to the Government what was, in effect, an
Case: 1:18-cr-00074-MWM Doc #: 29 Filed: 09/11/20 Page: 3 of 12 PAGEID #: 298

entire copy of the Facebook Account.! Subsection II then outlined the information the
Government would seize: “[a]ll information described above in Section I that
constitutes fruits, evidence and instrumentalities of violations of 18 U.S.C. §§ 242
[Excessive Force], 1519 [Falsification of Records] involving JASON MIZE since August
1, 2007, including...”

In other words, the warrant directed Facebook to disclose to the FBI an entire
copy of the Facebook Account; the FBI then searched through the account and —in the
Government's opinion— only then “seized” information that constituted evidence of the
alleged crimes.”

The Facebook Warrant return confirmed or revealed, among other things, that:
(1) Mize owned the Facebook Account; (2) the above message was sent from that
account; (3) Mize had described the M.M. use of force incident on numerous other
occasions; (4) Mize had contacted potential witnesses in regards to the incident; and (5)
Mize had engaged in charged commentary with other officers regarding use of force
against inmates more broadly, including describing other incidents involving excessive
force. Although the Facebook Warrant sought evidence of two alleged crimes —

18 U.S.C. § 242 (Excessive Force) and 18 U.S.C. § 1519 (Falsification of Records) — Mize

 

1 The information Facebook was required to disclose included, in part: all contact and personal
identifying information; all activity logs for the account and all other documents showing the user’s posts
and other Facebook activities; all photos and videos uploaded by the user; all photos or videos in which
the user was tagged; all profile information, including news feed, status updates, links, wall postings,
friend lists, friend requests, groups and networks, etc.; all records of communications; all location “check
ins” and other location information; all IP logs; all “likes”; all “fan” pages; all Facebook searches
performed by the account; all information about access and use of Facebook Marketplace; all privacy
settings; and more. (Doc. 18-1.)

2 Discovery provided to Defendant Mize totals close to 1,000 pages of information regarding the
Defendant's Facebook account. (Doc. 18.)
Case: 1:18-cr-00074-MWM Doc #: 29 Filed: 09/11/20 Page: 4 of 12 PAGEID #: 299

was subsequently indicted on only one count for violation of 18 U.S.C. § 242.
ANALYSIS

Mize now moves to suppress all evidence obtained from the Facebook Warrant
based on the following three arguments: (1) the affidavit attached to the Facebook
Warrant application failed to establish probable cause; (2) the warrant is overbroad in
scope and time; and (3) the good faith exception does not apply. Each of these
arguments are discussed in turn below.
I. Probable Cause

The Fourth Amendment requires that, where an affidavit is submitted as the
basis for probable cause in support of a search warrant, the affidavit "must provide the
magistrate with a substantial basis for determining the existence of probable cause."
United States v. Helton, 314 F.3d 812, 819 (6th Cir. 2003) (quoting Illinois v. Gates, 462 U.S.
213, 239 (1983)). “In order to make this determination, the issuing judge must
undertake a ‘practical, common sense’ evaluation of ‘all of the circumstances set forth in
the affidavit before him.’” United States v. Williams, 544 F.3d 683, 686 (6th Cir. 2008)
(quoting Gates, 462 U.S. at 238). Under this “totality of circumstances” approach, courts
should afford “considerable weight to the conclusion of experienced law enforcement
officers regarding where evidence of a crime is likely to be found.” Williams, 544 F.3d at
686 (quoting United States v. Caicedo, 85 F. 3d 1184, 1192 (6th Cir. 1996) (citations omitted)
(alterations in original)). The court should not engage in “line-by-line scrutiny” of the
affidavit, which must rather be “judged on the adequacy of what it does contain, not on

what it lacks, or on what a critic might say should have been added.” United States v.

4
Case: 1:18-cr-00074-MWM Doc #: 29 Filed: 09/11/20 Page: 5 of 12 PAGEID #: 300

Allen, 211 F.3d 970, 973-5 (6th Cir. 2000).

The affidavit must also “establish a nexus between the place to be searched and
things to be seized, such that there is a substantial basis to believe that the things to be
seized will be found in the place searched.” Ellison v. Balinski, 625 F.3d 953, 958 (6th Cir.
2010). “For the requisite nexus to exist— regardless of whether the underlying crime
requires the use of social media or an electronic device —the affidavit in support of the
search warrant must establish why the government believes that relevant evidence may
reside on the particular suspect's Facebook account.” United States v. Whitt, 2018 WL
447586, at *2 (S.D. Ohio, Jan. 17, 2018) (emphasis added).

Moreover, when reviewing a search warrant issued by a magistrate judge, the
reviewing court should give great deference to the magistrate judge’s probable cause
determination and reverse that decision only if it was arbitrarily made. United States v.
Frechette, 583 F.3d 374, 379 (6th Cir. 2009).

Here, Defendant Mize argues that all evidence seized as a result of the Facebook
Warrant must be suppressed because the warrant affidavit lacks probable cause in two
ways. First, Defendant Mize contends that the affidavit fails to establish a nexus
between the Facebook Account and the two alleged crimes listed on the Facebook
Warrant application. Second, Defendant Mize argues that the affidavit is “devoid of
any reference to” any violation of 18 U.S.C. § 1519 - Falsification of Records.

A. “Nexus”

In his first argument, Defendant Mize claims that the warrant affidavit is

“completely devoid” of any evidence “implicating any element of any suspected claim.”

3S
Case: 1:18-cr-00074-MWM Doc #: 29 Filed: 09/11/20 Page: 6 of 12 PAGEID #: 301

He therefore argues that no nexus exists between the Facebook Account and either 18
U.S.C. §§ 1519 or 242. In support, Mize relies heavily on Judge Barrett’s opinion in
Whitt, where a warrant was held unconstitutional for failing to establish a nexus
between a Facebook account and the alleged crimes. 2018 WL 447586. In Whitt, the
affidavit supporting the warrant contained 19 paragraphs that detailed Facebook’s
general ability to capture potentially incriminating information but was “otherwise
devoid of information explaining why the agent believed such evidence may reside in
Defendant's Facebook account.” 2018 WL 447586, at *3. Judge Barrett held that the
affidavit “fail[ed] to take the additional step of establishing information known to the
agent making it likely that ‘specific’ evidence [was] likely to reside in Whitt’s particular
Facebook account.” 2018 WL 447586 at *4. Moreover, the Whitt warrant was prepared
by the same FBI agent and reviewed by the same Magistrate Judge as the warrant in our
case. Defendant Mize thus attempts to persuade the Court that the same agent and
same Magistrate Judge made the same mistakes again here.

This case, and this affidavit, are not similar to Whitt. As Defendant Mize
adamantly points out, the affidavit at issue contains the same 19 boilerplate paragraphs
describing Facebook as the affidavit in Witt. But here, the FBI agent took the
additional step that Judge Barrett called for in Whitt and set forth specific facts that
demonstrate why the FBI believed they would find evidence of the alleged crimes on
the Facebook Account. For example, the affidavit details how multiple HCSO deputies
disclosed that they had received Facebook friend requests from the Facebook Account,
an account which they told the FBI they believed was actually maintained by Jason

6
Case: 1:18-cr-00074-MWM Doc #: 29 Filed: 09/11/20 Page: 7 of 12 PAGEID #: 302

Mize. The affidavit also describes a third deputy who showed the agents screenshots of
a Facebook direct message in which “Jason Mike” contacted a witness and specifically
discussed the alleged use of force incident. An FBI agent then viewed the Facebook
Account and, based on what was publicly accessible, determined that the individual
pictured as “Jason Mike” resembled Defendant Jason Mize.

In other words, the warrant affidavit clearly establishes a nexus between the
alleged crimes and the Facebook Account because it detailed how FBI agents learned
that an individual who looked like the Defendant, had a similar name as the Defendant,
and was believed to be the Defendant, was contacting witnesses to discuss the alleged
crime —on Facebook.

B. Probable Cause as to 18 U.S.C. § 1519 - Falsification of Records

Second, Defendant Mize argues, more specifically, that the warrant affidavit
lacks probable cause because it is “devoid of any reference to” any violation of 18 U.S.C.
§ 1519. The Court, however, does not agree with the Defendant's characterization of the
affidavit. Section 1519 is a broadly worded statute that makes it a crime when someone
“knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or makes a false
entry in any record, document, or tangible object with the intent to impede, obstruct, or
influence the investigation or proper administration of any matter within the
jurisdiction of any department or agency of the United States.”

Likewise, the definition of “probable cause” is also broad. Kaley v. United States,
571 US. 320, 134 S.Ct. 1090, 1103 (2014) (“Probable cause . . . is not a high bar: It requires
only the ‘kind of ‘fair probability’ on which ‘reasonable and prudent [people], not legal

7
Case: 1:18-cr-00074-MWM Doc #: 29 Filed: 09/11/20 Page: 8 of 12 PAGEID #: 303

technicians, act.’” (citations omitted) (alteration in original)). Moreover, both sides
agree that a magistrate judge “may infer a nexus between a suspect and his residence,
depending upon ‘the type of crime being investigated, the nature of things to be seized,
the extent of an opportunity to conceal the evidence elsewhere and the normal
inferences that may be drawn as to likely hiding places.” United States v. Williams, 544
F.3d 683, 687 (6th Cir. 2008) (quoting United States v. Savoca, 761 F.2d 292, 298 (6th Cir.
1985).

Applying these principles here, the Court finds that the Magistrate Judge’s
probable cause determination was justified. The warrant affidavit described how
Defendant Mize (1) gave false statements to his supervisor, indicating that M.M.’s
injuries were caused when M.M. slipped and fell in his cell, and (2) was contacting
witnesses on Facebook in an apparent attempt to influence how they would testify.
Based on these facts, common-sense would suggest that there was a fair probability that
evidence of Defendant Mize attempting to falsify records would be found on the
Facebook Account.

II. “Warrant is Overbroad in Scope and Time”

Defendant Mize next argues that the warrant is invalid because it was overbroad,
both in scope and time. Mize thus contends that his constitutional rights were violated
since the Fourth Amendment requires that warrants must “particularly describ[e] the
place to be searched, and the persons or things to be seized.” U.S. Const. amend IV.

The particularity requirement is intended to ensure that “those searches deemed
necessary should be as limited as possible” in order to prevent “general, exploratory

8
Case: 1:18-cr-00074-MWM Doc #: 29 Filed: 09/11/20 Page: 9 of 12 PAGEID #: 304

rummaging in a person's belongings.” Coolidge v. New Hampshire, 403, U.S. 443, 467
(1971). This is because the chief evil that prompted the framing and adoption of the
Fourth Amendment was the “indiscriminate searches and seizures” conducted by the
British “under the authority of ‘general warrants.’” Payton v. New York, 445 U.S. 573, 583
(1980); see also Arizona v. Gant, 556 U.S. 332, 345 (2009) (“[T]he central concern
underlying the Fourth Amendment [is] the concern about giving police officers
unbridled discretion to rummage at will among a person's private effects.”).

Moreover, the Second Circuit has observed that general searches of electronic
data pose an “especially potent threat to privacy because hard drives and e-mail
accounts may be ‘akin to a residence in terms of the scope and quantity of private
information [they] may contain.’” United States v. Shipp, 392 F. Supp. 3d 300, 307
(E.D.N.Y. 2019) (quoting United States v. Ulbricht, 858 F.3d 71, 99 (2d Cir. 2017). And
“It]his threat is further elevated in a search of Facebook data because, perhaps more
than any other location— including a residence, a computer hard drive, or a car—
Facebook provides a single window through which almost every detail of a person's life
is visible.” Id.

Yet the search warrant at issue here almost assuredly encroaches on each of the
principles espoused above as it essentially allowed law enforcement to “rummage”
through nine years of activity on the entire Facebook Account. Although the Sixth
Circuit has not yet addressed this precise issue, courts across the nation have analyzed
the constitutionality of nearly identical Facebook search warrants. Based on this case

law, an apparent pattern has emerged: search warrants that ask for an entire copy of a

2
Case: 1:18-cr-00074-MWM Doc #: 29 Filed: 09/11/20 Page: 10 of 12 PAGEID #: 305

Facebook account, such as the one at issue here, are likely overbroad, but evidence
obtained therefrom is still admissible under the Leon good-faith exception. See, ¢.g.,
United States v. Hamilton, No. 6:18-CR-57-REW-10, 2019 WL 4455997, at *4 (E.D. Ky.
Aug. 30, 2019) (search warrant for ten months of activity on entire Facebook account
was overbroad but good-faith exception applied); Untted States v. Blake, 868 F.3d 960,
974 (11th Cir. 2017) (although Facebook warrant likely overbroad, good-faith exception
applied); U.S. v. Flores, 802 F.2d 1028 (9th Cir. 2015) (same); United States v. Shipp, 392 F.
Supp. 3d 300, 307 (E.D.N.Y. 2019) (same); United States v. Chavez, 423 F. Supp. 3d 194
(W.D.N.C. 2019) (expressly held that Facebook warrant violated Fourth Amendment
but good-faith exception still applied); United States v. Burkhow, No. 19-CR-59-C]W-
MAR, 2020 WL 589536, at *11 (N.D. Iowa Feb. 6, 2020) (same).

Accordingly, Defendant Mize’s second argument in favor of suppression — that
the warrant was overbroad both in scope and in time— becomes irrelevant if the Court
determines that the Leon good-faith exception applies.

Ill. “Good-Faith Exception”

The Leon good-faith exception to the exclusionary rule permits the admission of
evidence “seized in reasonable, good-faith reliance on a search warrant that is
subsequently held to be defective.” United States v. Leon, 468 U.S. 897 (1984). Stated
differently, “evidence seized pursuant to a warrant, even if in fact obtained in violation
of the Fourth Amendment, is not subject to the exclusionary rule if an objectively
reasonable officer could have believed the seizure valid.” United States v. McClain, 444
F.3d 556, 564 (6th Cir. 2005) (citation omitted). “In general, suppression of evidence

10
Case: 1:18-cr-00074-MWM Doc #: 29 Filed: 09/11/20 Page: 11 of 12 PAGEID #: 306

obtained pursuant to a search warrant later found to be defective ‘should be ordered
only ona case-by-case basis and only in those unusual cases in which exclusion will
further the purposes of the exclusionary rule.” United States v. McClain, 444 F.3d 556,
564 (6th Cir. 2005) (quoting Leon, 468 U.S. at 918).

In particular, the Leon court identified four circumstances in which suppression
is appropriate, two of which Defendant Mize argues are applicable here. First, Mize
argues that “the affidavit is so lacking in indicia or probable cause that a belief in its
existence is objectively unreasonable.” But since the Court has already held that the
Facebook Warrant is supported by facts that demonstrate a strong basis for probable
cause, this argument is rendered moot.

Second, Defendant Mize argues that the issuing Magistrate Judge “abandoned
her neutral and detached role and served as a rubber stamp for the agent.” This
argument is equally unpersuasive. Because the affidavit clearly established probable
cause, it was reasonable for the Magistrate Judge to issue the warrant. The only
contention Defendant Mize provides in support of this argument is that the Magistrate
Judge previously issued the unconstitutional warrant in Whitt. But as described above,
Whitt is not applicable. And regardless, even in Whitt, where — unlike in this case — the
affidavit was found to be lacking in probable cause, Judge Barrett still held that the
good-faith exception applied.

In sum, there is no evidence that suggests that the FBI agent “knew or should “be
charged with knowledge that the search was unconstitutional under the Fourth
Amendment’ or that the magistrate abandoned his or her neutral and detached

11
Case: 1:18-cr-00074-MWM Doc #: 29 Filed: 09/11/20 Page: 12 of 12 PAGEID #: 307

function.” United States v. Rodriguez-Suazo, 346 F.3d 637, 649 (6th Cir. 2003) (quoting
Leon, 468 U.S. at 919). Accordingly, even if the Facebook Warrant was overly broad, the
good-faith exception to the exclusionary rule applies. This ruling is overwhelmingly

supported by the case-law existing in courts across the country. Supra at p. 9.

CONCLUSION
For the reasons articulated above, the Motion to Suppress (Doc. 18) is DENIED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Hoth WH Fall?

JUDGE MATTHEW W. McFARLAND

12
